number release date uil legend org num datel local org dear person to contact identification_number contact telephone number form_990-pf in reply refer to te_ge review staff ein num last date for filing a petition with the tax_court this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code because you have not established that you are observing the conditions required to continue exempt status recognition of your exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 as well as your status as a private_foundation under sec_501 is retroactively revoked to date1 our determination was made for the reason that you have failed to produce documents records or other information to establish that you are operated exclusively for one or more exempt purposes set forth in sec_501 or you were not operated for the benefit of private interests or that a part of your net_earnings did not inure to the benefit of private individuals contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code furthermore you are required to file federal_income_tax returns on form_1120 for all open years processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or writing to internal_revenue_service taxpayer advocates office local office taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours director eo examinations schedule or exhibit no form 886-a explanation of items name of taxpayer year ended year2 org legend org name of organization year1 effective date year2 end of the first taxable_year mr x president of the organization issue has the org met the requirements to qualify for tax exempt status under c of the internal_revenue_code facts the org was recognized by the internal_revenue_service as a tax exempt_organization under c of the internal_revenue_code on date the primary activities of the organization have been participation in the housing and urban development hud program which involves the providing of financial assistance to low or very low income first- time home buyers the hud program ceased its program in early year due to the termination of the hud program the organization has not conducted any activities exempt or otherwise on date the internal_revenue_service commenced an examination of the organization for the fiscal_year ended year2 to determine if the organization is operating exclusively for tax exempt purposes as part of the examination an interview was conducted and information regarding the organization's activities was requested via information document requests idr idr number was sent to mr x on date and requested the following information documents n w r a a n o c o articles of incorporation and all amendments bylaws irs exemption_letter original application_for exempt status minutes of board_of director's meeting from through newsletter pamphlets brochures description of all events programs and activities during the fiscal_year interview with officers all accounting_records g l checks invoices etc on date the internal_revenue_service conducted an interview with mr x president of the org mr x did not provide any of the requested information listed on idr department of the treasury - internal_revenue_service form 886-a form 886-a name of taxpayer org explanation of items schedule or exhibit no year ended year2 during the interview mr x stated that he did not remember what activities the organization conducted nor what the related expenses were as reported on the form_990-pf mr x stated the organization has been inactive since year and intended to close the business on date a letter was sent to the organization because the internal_revenue_service had not received any response from the organization in regards to idr the letter repeated the request for information as requested in idr and also warned the organization their exempt status was in jeopardy due to a lack of response in addition to the letter and a copy of idr another idr idr was sent to the organization and requested materials for terminating their exempt status these additional materials were requested because of comments regarding the termination of the organization’s exempt status on date a cover letter draft form 886-a form_3600 and form_895 were sent to the organization because the internal_revenue_service had not received any response the cover letter requested the organization to respond in days the draft form 886-a explained the issues laws and government's position form_3600 and form_895 requested the consent to extend the statute of limitation period to date the internal_revenue_service has not received any of the requested information or documents from the organization law internal_revenue_code sec_501 provides for tax exemption to organizations organized and operated exclusively for charitable purposes and no part of the net earning which inures to the benefit of any individual regulation sec_1_501_c_3_-1 organizational and operational tests provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt regulation sec_1_501_c_3_-1 provides that an organization will be regarded as it engages primarily in activities operated exclusively for one or more exempt purposes only if which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose regulation sec_1_501_c_3_-1 provides an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than department of the treasury - internal_revenue_service form 886-a form 886-a explanation of items schedule or exhibit no name of taxpayer org year ended year2 a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_6033-2 of the income_tax regulations provides in part that every organization which is exempt from tax shall submit such additional information as may be required by the internal_revenue_service for the purposes of inquiring into its exempt status revrul_59_95 provides that a failure_to_file required information_return or comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status government’s position the org has not met the requirements to qualify for tax exempt status under c of the internal_revenue_code the org’s activities are not exclusively in furtherance of a c purpose the org has not complied with the irs’ requests for information to determine if it is still qualified for tax exempt status under c of the code therefore revocation of the org’s tax exempt status is recommended effective date’ department of the treasury - internal_revenue_service form 886-a
